i          i      i                                                                            i        i       i




                                   MEMORANDUM OPINION

                                            No. 04-10-00334-CV

                                             IN RE S.L., A Child

                                      Original Mandamus Proceeding1

PER CURIAM

Sitting:          Phylis J. Speedlin, Justice
                  Rebecca Simmons, Justice
                  Steven C. Hilbig, Justice

Delivered and Filed: June 2, 2010

PETITION FOR WRIT OF MANDAMUS DENIED

           On April 30, 2010, relator filed a petition for writ of mandamus. Based on the record before

us, we conclude relator has not established the trial court clearly abused its discretion. See In re

Dep’t of Family & Protective Servs., 273 S.W.3d 637, 643 (Tex. 2009) (providing mandamus relief

is proper to correct a clear abuse of discretion); In re Prudential Ins. Co. of Am., 148 S.W.3d 124,

135 (Tex. 2004) (orig. proceeding). Accordingly, the petition for writ of mandamus is DENIED.

TEX . R. APP . P. 52.8(a).

                                                                               PER CURIAM




           1
         … This proceeding arises out of Cause No. 2010-PA-00704, styled In the Interest of S.L.L., A Child, in the
131st Judicial District Court, Bexar County, Texas, the Honorable John D. Gabriel presiding. However, the order
complained of was signed by the Honorable Associate Judge Richard Garcia, presiding judge of the Children’s Court,
Bexar County, Texas.